The main issues of fact between the parties appear to have been whether certain releases signed by the plaintiff were procured through the fraud of the defendant's adjuster, or while the plaintiff was mentally incapacitated, and the extent of his disability. The exceptions relate to the admission of evidence, the denial of a nonsuit, and instructions to the jury.
I. It appeared that the insurance was solicited, and the policy delivered by one Dumbleton, who collected the premiums, and whose name as agent appeared upon the back of the policy. Plaintiff's counsel claimed in opening that these facts made Dumbleton the defendant's agent, so that his statements as to liability, made to the plaintiff after the injury, would bind the defendant. The court ruled that this position was not well taken, but that the statements were admissible on other grounds. Later, Dumbleton testified subject to exception that before the plaintiff filed his first proof of loss witness explained to him that as soon as he was able to be out of the house his disability under the policy became partial only, that the plaintiff complained to the witness that the company had not paid as it should have done, whereupon the witness called up the defendant's adjuster and arranged for an interview, and that, shortly after the plaintiff learned that the defendant claimed it had settled with him fully, he told the witness that he proposed to proceed against the company as soon as his suit against the railroad was disposed of. *Page 104 
The claim made in the opening was the not unusual one of counsel urging a view of the law which is not sustained by the court. The finding that this was done in good faith and that the trial was not thereby rendered unfair, has a sufficient basis in fact and in reason and is therefore controlling here. Burnham v. Stillings, 76 N.H. 122, 129.
The evidence that Dumbleton told the plaintiff what partial disability meant and that the plaintiff acted accordingly, was a reasonable explanation of the discrepancy between the signed proof and the claim made at the trial. In the effort to show that the proof was executed as it was because of an erroneous understanding, it was permissible for the plaintiff to show how a misunderstanding arose, as corroborating the contention that it existed. As stated by the justice presiding at the trial, "the statements made by most any individual might have a bearing on why he acted in that way."
It was apparently the defendant's position that this suit was an afterthought, and that the plaintiff well understood that he had settled the matter and acquiesced in the situation for over a year. In reply to this, it was competent to show that the plaintiff asserted his claim at an earlier time. State v. Saidell, 70 N.H. 174, 176.
The opinions of the physician and of the plaintiff's wife as to his mental condition were properly received. Hardy v. Merrill, 56 N.H. 227. The opinion need not be expressed according to any particular formula. State v. Pike, 49 N.H. 399, 426. The wife's statement that she did not think her husband "capable of taking care of the policy," and the physician's testimony that he thought the plaintiff incapable of transacting complex business, were both assertions of the witnesses' opinions touching the plaintiff's mental state.
II. The policy provided that proof of continuing loss should be furnished each thirteen weeks. This was not done except on the first occasion therefor, and the plaintiff seeks to avoid the effect of the omission upon the theory that the defendant had denied all liability to him before the time for filing the later proofs arrived. Seely v. Insurance Co.,72 N.H. 49, 54. The question upon the motion for a nonsuit is whether there is substantial evidence of such denial of liability. Perry v. Insurance Co., 67 N.H. 291, 296.
The defendant claimed that it had obtained a full release from the plaintiff, and its general agent wrote to him stating that the company had decided to cancel the policy, and that before it could *Page 105 
be renewed the company "should have information as to the present condition and history of any trouble from the injury subsequent to the payment of the claim to you recently." The agent who wrote the letter and the plaintiff who received it both understood that its contents amounted to a declaration that the plaintiff had been settled with in full, and had no further claim upon the company. It is unnecessary to consider what other evidence there was upon this question, for that which has already been stated plainly warranted a finding that the defendant refused to pay more and so informed the plaintiff. What the strict meaning of the language of the letter may be is not important here. It is not a contract, nor is it a document whose contents were understood differently by the contending parties. It is merely the vehicle used by the defendant to transmit to the plaintiff the desired information. It may be poorly constructed for such a task; but when it has performed the duty assigned to it, it is idle to argue that the duty has not been done. The agent's testimony that he wished the plaintiff to understand that his claim had been adjusted and that there was no further liability under the policy, and the plaintiff's testimony that he did so understand the defendant's statement, warranted a finding that by this means of communication the defendant had informed the plaintiff of the position it took.
But it is further argued that the denial of liability cannot work an estoppel in the matter of proof of loss because the defendant did not know the plaintiff claimed any continuing liability. It could be found from the evidence that when the letter was written the defendant knew that the plaintiff was still disabled, that it knew he understood he had been paid according to the terms of the policy up to October 3, 1912, and that further payments under the policy would be due to him. The defendant's argument on this point assumes the view of the evidence most favorable to it, instead of that which tends to sustain the plaintiff's case. Of course the latter must be taken here.
The claim is also made that the plaintiff cannot now avoid the releases for fraud because he failed to act within a reasonable time after the fraud was discovered. The argument assumes that during the year which elapsed between the defendant's denial of liability and the plaintiff's bringing suit the plaintiff knew the defendant had the releases. But according to the plaintiff's evidence all he knew was that the defendant claimed it had settled with him. This he did not agree to. From his standpoint there was nothing to rescind, and the rules relating to that subject had no application. *Page 106 
The other ground stated in the motion for a nonsuit is that a release was conclusively established by the evidence. It does not require extended consideration. There was evidence of the plaintiff's mental incapacity when the release was executed, as well as testimony from which fraud in procuring the release could be found. The motions for a nonsuit and directed verdict were properly denied.
III. The defendant's first three requests for instructions amount to specifications of grounds for directing a verdict in its favor and are disposed of by what has already been said.
The fourth and fifth requests are to the effect that a successful fraud cannot be complained of, if it would not have deceived a person using ordinary prudence. The question is not an open one in this state. Whatever doubt upon it might be entertained on the earlier cases, it is now settled that in an action for an intentional wrong contributory negligence is not a defense. "The law makes it the duty of everyone to use ordinary care to avoid being injured by another's negligence; but it imposes on no one the duty to use such care to avoid being injured by another's intentionally wrongful act. In actions for negligence, contributory negligence is a defense; in actions for intentional injuries, it is not." Cunningham v. Company, 74 N.H. 435, 437. "If the misrepresentation is made with a fraudulent intent, it is only necessary for the party defrauded to show that in relying upon the representation he honestly believed it to have been true. The question of his knowledge, or equal means of knowledge, of the truth of the facts included in the representation is material only as showing whether he in fact relied upon the representation and whether his belief was honestly entertained." Conway Bank v. Pease, 76 N.H. 319, 328.
The exhaustive consideration of the subject in the cases cited, and of the nature of the wrong which is the basis of actionable fraud in Shackett v. Bickford, 74 N.H. 57, renders further examination of the matter at this time unnecessary. So far as the earlier cases relied upon by the defendant give countenance to the idea that contributory negligence is an answer to a suit for deceit, they have been overruled by those above referred to.
The defendant's other requests for instructions which it has argued raise the question whether there was evidence to submit to the jury upon the issue of the plaintiff's total disability for a term exceeding nine weeks. It appears that during the period in question the plaintiff, who was a traveling salesman, went out upon the road at different times. He took some orders and others were sent to him, *Page 107 
and he received as compensation $830. The defendant claims that these facts show conclusively that at this time the plaintiff was not wholly disabled. It is probably true that if these had been all the facts put in evidence the position would have been well taken. But there was also evidence tending to prove that during all this time the plaintiff's mental faculties were so impaired that he was incapable of performing services of any value whatever in his line of business, and that the orders taken did not result from valuable services performed by him to that end. With this evidence in the case, it was a question of fact whether the plaintiff did or did not have substantial and valuable earning capacity during that time.
It is urged that because the plaintiff went about as he had done, received some orders and was paid, therefore it cannot be found that he was without earning capacity; that since his efforts produced revenue total disability could not be found; that one who earns must have earning capacity. The answer to this is that it could be found the payments were made for what his employers believed he did for them, when in fact he did nothing of the kind. In short, it could be found that his capacity to get and hold trade was gone, although neither he nor his employers fully realized the situation until a later date.
The contract is not one of indemnity against loss of income. It insures against loss of capacity to work. The issue is not whether money has been received but whether work has been, or could have been done. Assuming, therefore, that the strict test of total disability should be applied, there was evidence to be submitted to the jury, and the requested instructions were rightly denied.
Exceptions overruled.
All concurred. *Page 108